Appellant attaches to his motion for rehearing the affidavit of one of his attorneys in which it is stated that he secured an extension order of fifty days within which to file bills of exceptions and that thereafter, in due time, he was granted a further extension of ten days. It appears from the affidavit that the first order was never entered of record. Be that as it may, it is observed that the affidavit was made before one of appellant's attorneys. Under the circumstances, the affidavit cannot be considered. In Herrera v. State, 101 S.W.2d 811, it is shown in the opinion on motion for rehearing that the supporting affidavits to Herrera's claim that he had been deprived of a statement of facts were taken before his attorneys. In holding that this court could not consider such affidavits, Judge Hawkins used language as follows: "It has been the consistent holding of this court that a motion for new trial or supporting affidavits thereto may not be verified before appellant's attorney. See Sloane v. State, 125 Tex. Crim. 169,66 S.W.2d 699; Nothaf v. State, 91 Tex.Crim. R.,239 S.W. 215, 23 A. L. R. 1374; Gonzales v. State, 90 Tex. Crim. 238,234 S.W. 530; Branch's Ann. Tex. P. C. Sec. 194, p. 125. We see no reason why a different rule should apply in the present instance."
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.